           Case 1:20-cv-10149-GHW Document 20 Filed 04/03/21 Page 1 of 2

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: ________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 4/3/2021
------------------------------------------------------------------X
                                                                  :
STACEY MERCER,                                                    :
                                                                  :
                                                       Plaintiff,:           1:20-cv-10149-GHW
                                                                  :
                              -v -                                :                ORDER
                                                                  :
8660 W IRLO BRONSON, LLC,                                         :
                                                                  :
                                                    Defendant.:
                                                                  :
------------------------------------------------------------------:
                                                                  X


GREGORY H. WOODS, United States District Judge:

         On February 27, 2021, the Court issued an order conditionally discontinuing this action.

Pursuant to the terms of that order, the plaintiff was provided the option to apply for restoration of

the action to the active calendar of the Court by the date that was 21 days following the issuance of

the order. By letter dated March 19, 2021, Dkt. No. 18, the Court issued an order extending by 14

days the deadline for the plaintiff to apply for restoration of the case to the Court’s active calendar,

or, alternatively, for the parties to submit a stipulation of settlement and dismissal. In accordance

with the terms of that order, if the plaintiff failed to apply for restoration of the case by that date,

the case would be automatically dismissed with prejudice.

         By letter dated April 3, 2021, Dkt. No. 19, Plaintiff has requested that the Court extend by

10 days the deadline for the plaintiff to apply for restoration of the case to the Court’s active

calendar, or, alternatively, for the parties to submit a stipulation of settlement and dismissal. 1 That



1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
          Case 1:20-cv-10149-GHW Document 20 Filed 04/03/21 Page 2 of 2



application is GRANTED. Accordingly, the deadline for the plaintiff to apply for restoration of the

case to the Court’s active calendar, or, alternatively, for the parties to submit a stipulation of

settlement and dismissal, is extended to April 12, 2021.

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 19.

        SO ORDERED.

Dated: April 3, 2021
       New York, New York                                __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                     2
